DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification in paragraph [0007] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure device in claims 1 and 3-7. It is noted that “electrical and mechanical components” are not specific structures.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "pressure device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP 6448848B2) in view of Nakai (JP 2010-64127 A), Sugaya (WO 2009119096 A1), Wang et al. (US 2020/0371046; Filed: Mar. 2, 2020) (“Wang”), and Otsuka et al. (US 2020/0020553; Filed: Jul. 11, 2019) (“Otsuka”). Yamauchi discloses:
Claim 1: a first chuck (402) having a hole (figure 4 bottom) formed through the first chuck on a chucking surface of the first chuck; a second chuck (401); a pressure device including electrical and mechanical components formed above the first chuck (430/433/etc.) configured to pressurize a first wafer toward the second chuck through the hole; 
Claim 2: wherein the pressure device comprises a force sensor configured to detect a contact between the pressure device and the first wafer (408; alternatively, 435 since displacement is proportional to force).

Yamauchi does not directly show:
Claim 1: first camera and second camera;
a second camera having a wider field of view than the first camera;
an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface;
wherein the first camera is configured to detect an alignment of a second wafer on the second chuck, and the second camera is configured to photograph a spreading state of bonded surfaces between the first wafer on the first chuck and the second wafer on the second chuck.

Nakai shows a similar device having:
Claim 1: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface (figures 2-3; paragraphs [0052]-[0053], [0128], [0130]);
for the purpose of reducing the friction of the pressure device in the first chuck for excellent positioning characteristics and movement accuracy characteristics of the pressure device (paragraphs [0051]-[0053]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi as taught by Nakai and include Nakai’s similar device having:
Claim 1: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface;
for the purpose of reducing the friction of the pressure device in the first chuck for excellent positioning characteristics and movement accuracy characteristics of the pressure device.

Sugaya shows a similar device having:
Claim 1: first camera (“image processing” implies a type of camera); the first camera (“image processing” implies a type of camera) configured to detect an alignment of the second wafer on the second chuck;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi and Nakai as taught by Sugaya and include Sugaya’s similar device having:
Claim 1: first camera; the first camera configured to detect an alignment of the second wafer on the second chuck;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer.

Wang shows a similar device having:
Claim 1: second camera; the second camera is configured to photograph a spreading state of bonded surfaces between the first wafer on the first chuck and the second wafer on the second chuck (18a/18b; paragraph [0048]);
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process (paragraph [0048]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, and Sugaya as taught by Wang and include Wang’s similar device having:
Claim 1: the second camera is configured to photograph a spreading state of bonded surfaces between the first wafer on the first chuck and the second wafer on the second chuck;
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process.

Otsuka shows a similar device having:
Claim 1: a second camera having a wider field of view than the first camera (513/515 or 523/525; paragraph [0119]);
for the purpose of easily performing bonding with alignment (paragraph [0120]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, Sugaya, and Wang as taught by Otsuka and include Otsuka’s similar device having:
Claim 1: a second camera having a wider field of view than the first camera;
for the purpose of easily performing bonding with alignment.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nakai, Sugaya, Wang, and Otsuka. Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 3: a sensor configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism;
Claim 4: a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck;
Claim 5: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the first wafer based on a position of an alignment mark on the second wafer;
Claim 6: wherein the moving stage further comprises a Z-stage moved in a Z direction, the first camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved.

Sugaya shows a similar device having:
Claim 3: a sensor (“Specifically, each distance can be accurately measured by a laser length measuring device, a line sensor, image processing, or the like.”) configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism (figures 1,6);
Claim 4: a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck (figures 1,6);
Claim 5: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the first wafer based on a position of an alignment mark on the second wafer (136/138);
Claim 6: wherein the moving stage further comprises a Z-stage (132; arrow L) moved in a Z direction, the first camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, Sugaya, Wang, and Otsuka as taught by Sugaya and include Sugaya’s similar device having:
Claim 3: a sensor configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism;
Claim 4: a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck;
Claim 5: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the first wafer based on a position of an alignment mark on the second wafer;
Claim 6: wherein the moving stage further comprises a Z-stage moved in a Z direction, the first camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nakai, Sugaya, Wang, and Otsuka. Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 7: the second camera configured to photograph the spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times.

Wang shows a similar device having:
Claim 7: the second camera configured to photograph the spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times (18a/18b; paragraph [0048]);
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process (paragraph [0048]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, Sugaya, Wang, and Otsuka as taught by Wang and include Wang’s similar device having:
Claim 7: the second camera configured to photograph the spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times;
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process.

Claim(s) 9, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Sugaya, Wang, and Otsuka. Yamauchi discloses:
Claim 9: a first chuck (402) having a hole (figure 4 bottom) formed through the first chuck on a chucking surface of the first chuck; a second chuck (401); a pusher (430/433/etc.) configured to push a first wafer toward the second chuck through the hole; 
Claim 11: a force sensor configured to detect a contact between the pusher and the first wafer (408; alternatively, 435 since displacement is proportional to force);
Claim 18: wherein the pusher includes a rod (figure 5 shows a rod);
Claim 19: wherein the pusher includes a component with a flat end (figure 5 shows flat end);
Claim 20: wherein the pusher includes a component connected to an actuator (multiple arrows in figures imply an actuator; “The protrusion mechanism 430 can employ a cylinder structure or an electromagnetic mechanism”).

Yamauchi does not directly show:
Claim 9: first camera and second camera;
a second camera having lower magnification than the first camera;
wherein the first camera is configured to detect an alignment of a second wafer on the second chuck, and the second camera is configured to photograph a spreading state of bonded surfaces between the first wafer on the first chuck and the second wafer on the second chuck.

Sugaya shows a similar device having:
Claim 9: first camera (“image processing” implies a type of camera); the first camera (“image processing” implies a type of camera) configured to detect an alignment of the second wafer on the second chuck;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi and Nakai as taught by Sugaya and include Sugaya’s similar device having:
Claim 9: first camera; the first camera configured to detect an alignment of the second wafer on the second chuck;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer.

Wang shows a similar device having:
Claim 9: second camera; the second camera is configured to photograph a spreading state of bonded surfaces between the first wafer on the first chuck and the second wafer on the second chuck (18a/18b; paragraph [0048]);
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process (paragraph [0048]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, and Sugaya as taught by Wang and include Wang’s similar device having:
Claim 9: the second camera is configured to photograph a spreading state of bonded surfaces between the first wafer on the first chuck and the second wafer on the second chuck;
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process.

Otsuka shows a similar device having:
Claim 9: a second camera having lower magnification than the first camera (513/515 or 523/525; paragraph [0119]);
for the purpose of easily performing bonding with alignment (paragraph [0120]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, Sugaya, and Wang as taught by Otsuka and include Otsuka’s similar device having:
Claim 9: a second camera having lower magnification than the first camera;
for the purpose of easily performing bonding with alignment.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nakai, Sugaya, Wang, and Otsuka. Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 10: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface.

Nakai shows a similar device having:
Claim 10: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface (figures 2-3; paragraphs [0052]-[0053], [0128], [0130]);
for the purpose of reducing the friction of the pressure device in the first chuck for excellent positioning characteristics and movement accuracy characteristics of the pressure device (paragraphs [0051]-[0053]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi as taught by Nakai and include Nakai’s similar device having:
Claim 10: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface;
for the purpose of reducing the friction of the pressure device in the first chuck for excellent positioning characteristics and movement accuracy characteristics of the pressure device.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Sugaya, Wang, and Otsuka. Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 12: a sensor configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism;
Claim 13: a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck;
Claim 14: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the first wafer based on a position of an alignment mark on the second wafer;
Claim 15: wherein the moving stage further comprises a Z-stage moved in a Z direction, the first camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved.

Sugaya shows a similar device having:
Claim 12: a sensor (“Specifically, each distance can be accurately measured by a laser length measuring device, a line sensor, image processing, or the like.”) configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism (figures 1,6);
Claim 13: a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck (figures 1,6);
Claim 14: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the first wafer based on a position of an alignment mark on the second wafer (136/138);
Claim 15: wherein the moving stage further comprises a Z-stage (132; arrow L) moved in a Z direction, the first camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Sugaya, Wang, and Otsuka as taught by Sugaya and include Sugaya’s similar device having:
Claim 12: a sensor configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism;
Claim 13: a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck;
Claim 14: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the first wafer based on a position of an alignment mark on the second wafer;
Claim 15: wherein the moving stage further comprises a Z-stage moved in a Z direction, the first camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Sugaya, Wang, and Otsuka. Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 16: the second camera configured to photograph the spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times.

Wang shows a similar device having:
Claim 16: the second camera configured to photograph the spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times (18a/18b; paragraph [0048]);
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process (paragraph [0048]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Sugaya, Wang, and Otsuka as taught by Wang and include Wang’s similar device having:
Claim 16: the second camera configured to photograph the spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times;
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Sugaya, Wang, Otsuka, and Sugaya et al. (US 2018/0308770) (“Sugaya770”). Yamauchi discloses all the limitations of the claims as discussed above.

Yamauchi does not directly show:
Claim 17: wherein the second camera is configured to observe a scribe lane as well as an alignment mark on the second substrate, and the first camera is configured to photograph the entire alignment mark.

Sugaya770 shows a similar device having:
Claim 17: wherein the second camera is configured to observe a scribe lane (212; FIG. 2; paragraphs [0061]/[0112]) as well as an alignment mark on the second substrate, and the first camera is configured to photograph the entire alignment mark (374, FIG. 28; paragraphs [0181]-[0188]);
for the purpose of efficiently and accurately monitoring when bonding is completed (paragraph [0186]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Sugaya, Wang, and Otsuka as taught by Sugaya770 and include Sugaya770’s similar device having:
Claim 17: wherein the second camera is configured to observe a scribe lane as well as an alignment mark on the second substrate, and the first camera is configured to photograph the entire alignment mark;
for the purpose of efficiently and accurately monitoring when bonding is completed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nakai, Sugaya, Wang, Otsuka, and Sugaya770. Yamauchi discloses all the limitations of the claims as discussed above.

Yamauchi does not directly show:
Claim 8: wherein the second camera is configured to observe a scribe lane as well as an alignment mark on the second substrate, and the first camera is configured to photograph the entire alignment mark.

Sugaya770 shows a similar device having:
Claim 8: wherein the second camera is configured to observe a scribe lane (212; FIG. 2; paragraphs [0061]/[0112]) as well as an alignment mark on the second substrate, and the first camera is configured to photograph the entire alignment mark (374, FIG. 28; paragraphs [0181]-[0188]);
for the purpose of efficiently and accurately monitoring when bonding is completed (paragraph [0186]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, Sugaya, Wang, and Otsuka as taught by Sugaya770 and include Sugaya770’s similar device having:
Claim 8: wherein the second camera is configured to observe a scribe lane as well as an alignment mark on the second substrate, and the first camera is configured to photograph the entire alignment mark;
for the purpose of efficiently and accurately monitoring when bonding is completed.

Response to Arguments
Applicant’s arguments, see pp. 10-13, filed 15 September 2022, with respect to the rejection(s) of claim(s) 1-7 under prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous prior art and Otsuka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652